Citation Nr: 0505161	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  04-01 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to apportionment of the veteran's VA 
disability benefits for the appellant's children prior to 
their 18th birthdays.

2.  Entitlement to apportionment of the veteran's VA 
disability benefits for the appellant for the 10 years, that 
she was married to the veteran before her divorce.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966; he died in October 1990.  The appellant is the 
veteran's former spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from administrative decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1967; 
they were divorced in May 1977.

2.  By a March 1980 rating decision, the veteran was awarded 
nonservice-connected disability pension, effective from April 
13, 1979.

3.  The veteran died in October 1990.

4.  The birth certificates of the veteran's and appellant's 
three children show that they were born on September [redacted], 
1967, October [redacted], 1968, and July [redacted], 1970, respectively, 
reaching majority prior to the veteran's death in 1990.

5.  There is no evidence in the record to show that a request 
for apportionment of the veteran's VA benefits was ever 
received from the appellant, either on her behalf or her 
children's behalf, prior to his death.

6.  No legal or factual basis exists upon which to allow 
additional VA benefits for the veteran's former spouse or her 
children prior to the veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to apportionment of the 
veteran's VA disability benefits for the appellant's children 
prior to their 18th birthdays lacks legal merit or 
entitlement under the law.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.57, 3.452, 3.458(g) (2004); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

2.  Entitlement to apportionment of veteran's VA disability 
benefits for the appellant for the 10 years, that she was 
married to the veteran before her divorce,  lacks legal merit 
or entitlement under the law.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.50, 3.206, 3.452 (2004); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002).  The VCAA eliminated the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  In 
light of the VCAA, VA revised the provisions of 38 C.F.R. §§ 
3.102 and 3.159.  38 C.F.R. 
§§ 3.102, 3.159 (2004); see 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  These amendments were effective November 9, 2000.  VA 
is not required, however, to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See VAOPGCPREC 5-
2004.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  See VAOPGCPREC 7-2004.  
Only after the January 2003 administrative action was 
promulgated, in the November 2003 statement of the case (SOC) 
and a January 2004 VCAA letter, did VA provide initial notice 
of the provisions of the VCAA and more fully advise the 
appellant regarding what information and evidence must be 
submitted by the claimant, what information and evidence had, 
or would be, obtained by VA, and the need for the claimant to 
let VA know of any evidence or information that would support 
her claim.  In the January 2004 VCAA letter, VA also 
indicated that it would assist her in getting evidence and 
gave the appellant an additional 60 days to submit additional 
evidence.  No response was received.

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in a January 2004 VCAA letter to the appellant 
and an SOC, the VA informed her of what information she 
needed to establish entitlement to apportionment of the 
veteran's VA disability benefits for herself and/or her 
children, that she should send in information describing 
additional evidence or the evidence itself.  While the notice 
VA provided to the appellant in January 2004 was not given 
prior to the initial AOJ adjudication of the claim, the 
notice was provided by VA prior to the transfer of the 
appellant's case to the Board and the content of the notice 
letter along with the SOC, generally complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Furthermore, because 
the law as mandated by statute, and not the evidence, is 
dispositive of this appeal, no reasonable possibility exists 
that additional VA assistance would aid in substantiating the 
claim and the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002); see also Barger v. Principi, 16 Vet. 
App. 132 (2002) (pointing out that the statute at issue was 
not found in Title 38, United States Code, Chapter 51 (i.e., 
the laws changed by VCAA)).  Thus, to decide the appeal 
regarding the claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 5-2004.

Analysis

The veteran and the appellant were married in March 1967.  
They had three children, who were born on September [redacted], 1967, 
October [redacted], 1968, and July [redacted], 1970, respectively.  The 
veteran and the appellant were divorced in May 1977.  By a 
March 1980 rating decision, the veteran was awarded a 
nonservice-connected disability pension, effective from April 
1979.  The veteran died in October 1990.

In a December 1999 administrative decision, the RO denied the 
appellant's claim for VA death benefits, noting that she was 
divorced from the veteran at the time of his death.  In a 
January 2000 notice of disagreement with that decision, the 
appellant stated that, after 10 years of marriage, the 
veteran wanted a divorce because he felt that they were no 
longer husband and wife; that she finally filed for and was 
granted a divorce in May 1977; and that neither she nor the 
veteran ever remarried.  Later, in a July 2000 statement in 
response to a July 2000 SOC, which was attached to her 
substantive appeal in that case, the appellant indicated 
that, from the time the veteran was receiving VA disability 
benefits up until her divorce and until their three children 
reached the age of majority, she and their children never 
received any kind of benefit from their father; and that 
after her divorce, their children were still under age and 
should have received some kind of support from the veteran 
until they reached majority.  

In an August 2000 administrative decision, the RO denied her 
claim for an apportionment, noting that the veteran had no 
running award or benefits from which an apportionment might 
be granted, as his entitlement to nonservice-connected 
pension benefits was terminated upon his death.  Less than a 
year later, in August 2001, the appellant requested 
reconsideration of that decision, noting that the RO had not 
adjudicated her request for an apportionment for her children 
until their 18th birthdays and for the 10 years she was 
married to the veteran.  During the interim, in a July 2001 
decision, the Board affirmed the RO's denial of VA death 
benefits, concluding that, since the veteran and the 
appellant were divorced and did not reside together at the 
time of his death, she could not be recognized as the 
veteran's surviving spouse.

In a January 2003 administrative decision, the RO denied the 
claims for apportionment of the veteran's VA benefits for the 
appellant's children prior to their 18th birthdays and for 
the 10 years she was married to the veteran before her 
divorce, noting that no claim for an apportionment of the 
veteran's VA benefits was made on behalf of her children 
before their 18th birthdays while the veteran was still 
living, that a divorced spouse is not entitled to receive a 
portion of the veteran's benefits, and that there is no 
provision for payment of VA benefits based on the number of 
years a spouse is married to a veteran prior to divorce.  

Under 38 U.S.C.A. § 5307, all or any part of a nonservice-
connected disability pension payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse, or if the veteran's children are not 
residing with the veteran, and the veteran is not reasonably 
discharging his responsibility for the spouse's or children's 
support.  38 U.S.C.A. § 5307 (West 2002); see also 38 C.F.R. 
§§ 3.450, § 3.452(a) (2004).  However, the veteran's pension 
cannot be apportioned until an estranged or former spouse 
files a claim for apportionment.  38 C.F.R. § 3.458(g) 
(2004).  

The term "spouse" means a person of the opposite sex who is a 
wife or husband.  38 U.S.C.A. § 101(31) (West 2002).  The 
term "wife" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and 38 C.F.R. 
§ 3.50(a).  Under 38 C.F.R. § 3.1(j) (2004), the term 
"marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the rights to 
benefits accrued.  See also 38 C.F.R. § 3.205 (2004).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (2004) (in pertinent part).  In this case, the 
appellant has not put the validity of the divorce in issue.

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. § 
8502(b)), a person who is unmarried and (i) who is under the 
age of eighteen years; (ii) who, before attaining the age of 
eighteen years, became permanently incapable of self- 
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child (in certain circumstances).  38 U.S.C.A. § 101(4)(A) 
(West 2002); 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2004).

In this case, the veteran and the appellant were divorced 
more than one year prior to the veteran's award of pension 
benefits.  Hence, the appellant was not the veteran's 
"spouse" at any time during the veteran's receipt of 
pension benefits.  38 U.S.C.A. § 101(31).  Likewise, since 
their children are grown and thus no longer dependents, they 
would not be entitled to an apportionment of the veteran's 
pension benefits, as they do not meet the eligibility 
criteria for apportionment since they are no longer a 
"child" of the veteran.  Moreover, the appellant did not 
file a claim for apportionment on her children's behalf until 
2000.  Due to the veteran's death in October 1990, which 
ended his receipt of VA pension benefits, no pension amount 
is available for apportionment.  Even if the appellant had 
filed a claim on behalf of the veteran's children prior to 
his death, and apportionment had been awarded, the veteran's 
children would have become ineligible for such benefits at 
the time of either the veteran's death or upon reaching 
majority.  Since both of these conditions have transpired, 
the issue of the veteran's children's eligibility for 
apportionment is moot.  See Marrero v. Gober, 14 Vet. App. 
80, 82 (2000).   

While it is unfortunate that the appellant may not have 
learned that she, or her children, may have been entitled to 
an apportionment of the veteran's pension benefits until 
after the veteran's death, the United States Court of Appeals 
for Veterans Claims, citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, the VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).

In a case such as this one, where the law and not the facts 
are dispositive, the claims must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appellant's claim for entitlement to apportionment of the 
veteran's VA disability benefits for the appellant's children 
prior to their 18th birthdays is denied.

The appellant's claim for entitlement to apportionment of the 
veteran's VA disability benefits for the appellant for the 10 
years, that she was married to the veteran before her 
divorce, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


